Citation Nr: 1302080	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-45 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active service from January 1981 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above which, in pertinent part, denied service connection for sleep apnea.  

The July 2008 rating decision also denied entitlement to other disabilities, including a disability manifested by right ankle pain.  In July 2009, the Veteran submitted a notice of disagreement as to the denial of his sleep apnea and right ankle disabilities, after which a statement of the case (SOC) was issued in October 2009.  The Veteran perfected his appeal as to both issues by submitting a substantive appeal, via VA Form 9, in November 2009.  

In February 2010, the RO granted entitlement to service connection for right ankle osteoarthritis, which is considered a full grant of the benefit sought with respect to the Veteran's right ankle service connection claim.  See February 2010 rating decision.  As such, that issue is no longer on appeal and will not be discussed in the decision herein.  

In November 2012, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.  The evidentiary record was left open for 30 days following the hearing for the submission of additional evidence.  To date, no additional evidence has been submitted by the Veteran in support of this claim.  In this regard, the Board has also considered and reviewed the Veteran's Virtual VA paperless claims file, which is a highly secured electronic repository.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence.  



FINDING OF FACT

The competent, credible, and probative lay and medical evidence of record supports a finding that the Veteran currently has obstructive sleep apnea that is related to his active military service.  


CONCLUSION OF LAW

Obstructive sleep apnea was incurred as a result of active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 20102); 38 C.F.R. § 3.159, 3.326(a) (2012).  In this case, the Board has granted in full the maximum benefit allowed by the law in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Review of the record reveals that the Veteran was diagnosed with obstructive sleep apnea in June 2007 following a sleep study.  His diagnosis was confirmed by a sleep study conducted by VA in June 2008.  See June 2007 private treatment record; see also June 2008 VA examination report.  

The Veteran has asserted that service connection is warranted for obstructive sleep apnea because he suffered from symptoms of sleep apnea during service and his symptoms have persisted since that time.  He has specifically asserted that he suffered from a sleep disorder during service, which was manifested by him waking up gasping for air and also waking up extremely tired with headaches.  He testified that his symptoms started in approximately the mid 1980s and that his wife noticed his symptoms during the 1990s.  See November 2012 video conference hearing transcript.  

In this regard, the Veteran's wife submitted a written statement wherein she attests that she first noticed the Veteran's symptoms of waking up exhausted with headaches around 1990 when their quarters were located near a cement factory.  She also stated that a string of cable cars loaded with material and chemicals would pass in front of their quarters all day and that she always believed her husband's condition was due to their proximity to the cement factory.  See August 2009 lay statement from P.E.  

The Veteran testified that he did not seek medical attention during service because he thought his symptoms were due to his working long hours during the day.  However, the Veteran testified that he learned about sleep apnea after service when his wife inquired about a CPAP machine at an estate sale and realized that he was having similar symptoms.  The Veteran has asserted that, after learning about sleep apnea, he went to the doctor and a sleep study was performed which revealed a diagnosis of sleep apnea.  See November 2012 video conference hearing transcript; see also lay statements from the Veteran and P.E. dated August 2009.  

As reported by the Veteran, the service treatment records (STRs) do not contain any complaints, treatment, or findings related to sleep apnea.  However, the STRs show that the Veteran sought treatment for headaches on several occasions, occasionally in association with other disabilities.  While this evidence does not conclusively establish that the Veteran experienced symptoms of sleep apnea during service, this evidence tends to corroborate his report of experiencing headaches during service.  

Nevertheless, the Board notes that lay persons are competent to provide evidence regarding things they have personally observed, including symptoms that are capable of lay observation and when those symptoms occurred.  See 38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 471 (1994).  Therefore, the lay testimony provided by the Veteran and his wife are considered competent lay evidence, as they purport to establish that the Veteran manifested symptoms of grasping for air during sleep and waking with headaches and feeling very tired during service.  The Veteran and his wife have provided consistent reports of the Veteran's symptoms during and since service, and the Board finds the Veteran's testimony at the November 2012 hearing to be particularly probative.  As such, the Board also finds that the lay statements submitted in support of this claim are also credible for the purpose of establishing the onset of symptoms during and since service.  

In support of his claim, the Veteran has submitted a statement from Dr. G.D., dated October 2009, which states that the Veteran has obstructive sleep apnea for which he has received treatment since June 2007.  Dr. G.D. noted the diagnosis and treatment of the Veteran's disability and opined that, after speaking with the Veteran, it is more likely than not that his condition extended into his military service.  See October 2009 statement from Dr. G.D.  

Because Dr. G.D. did not provide a rationale in support of his opinion, his October 2009 statement is not considered probative evidence sufficient to establish the grant of service connection in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, Dr. G.D.'s statement indicates a current diagnosis and that that the Veteran's sleep apnea may be related to his military service, which generally triggers VA's duty to assist the Veteran by affording him a VA examination and opinion, particularly given the evidence of symptoms of sleep apnea during service and the current diagnosis of sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

However, in evaluating this claim, the Board finds that a remand is not needed to obtain a VA examination and opinion given the evidence of record.  Indeed, while there is no probative medical evidence of record which relates the Veteran's sleep apnea to service, given the competent and credible lay evidence of record which establishes that the Veteran suffered from symptoms of sleep apnea during service, as well as the competent lay evidence of continued sleep apnea symptoms since service, the Board finds that the lay and medical evidence of record is sufficient to establish a medical nexus between the Veteran's sleep apnea and service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In making this determination, the Board notes that the medical evidence corroborates the lay evidence of record, as the medical evidence shows that the Veteran complained of headaches during service and that he was diagnosed with sleep apnea when he initially sought treatment for his symptoms after service.  In this regard, the Board finds probative that the Veteran's diagnosis of sleep apnea was rendered no more than two years after he retired from active service, which lends credibility to the lay evidence of continued symptoms since service.  

In summary, despite the lack of medical evidence showing complaints or treatment for sleep apnea during service, the Board finds there is competent and credible lay evidence of symptoms of sleep apnea during service, which continued thereafter.  Given the evidence of a current diagnosis and continued symptoms following service, the Board finds there is also competent and credible lay evidence sufficient to establish a medical nexus between the Veteran's military service and his current sleep apnea disability.  

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence supports the grant of service connection for obstructive sleep apnea.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


